Title: General Orders, 25 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near York Thursday October 25th 1781
                     Parole Normandy
                     Countersigns Burgundy Champaign
                  
                  For the Day tomorrow
                  Brigadier General HazenLieutenant Colonel AdamsMajor James HamiltonBrigade Major LloydBrigadier General Hazen’s brigade to furnish the Guards and fatigue Parties for York tomorrow.
                  The Inspector of the Division which furnishes the Guards for the Day will wait on Major General St Clair for his Orders.
                  General Wayne’s brigade will furnish the Party for levelling the works tomorrow.
                  In future the Guard will mount at 8 o’clock.
                  After Orders.
                  It having been represented that many Negroes and Mulattoes the property of Citizens of these States have concealed themselves on board the Ships in the harbor, that some still continue to attach themselves to British Officers and that others have attempted to impose themselves upon the officers of the French and American Armies as Freemen and to make their escapes in that manner.  In order to prevent their succeeding in such practices All Officers of the Allied Army and other persons of every denomination concerned are directed not to suffer any such negroes or mulattoes to be retained in their Service but on the contrary to cause them to be delivered to the Guards which will be establish’d for their reception at one of the Redoubts in York and another in Gloucester.  Mr David Ross will have the superintendency and will give passes to enable them to return to their Masters or where that is not practicable will have directions to make other provision for them.  Any Negroes or mulattoes who are free upon proving the same will be left to their own disposal.
                  The Gentlemen of the American Army who have made return to the Orderly Office of negroes in their possession agreeably to the Order of the 9th instant are desired to deliver them to the above mentioned Mr David Ross this day or tomorrow.
                  The General Officer of the day is requested to establish a Guard in York and the Commandant of Gloucester another at that post for the reception of negroes agreeably to the above order.
                  Discharging of fire arms in the vicinity of Camp is prohibited on pain of immediate and exemplary Punishment.
               